Case 7:20-cv-00474-TTC-RSB Document 45 Filed 07/21/21 Page 1 of 4 Pageid#: 149




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 KENNETH CHAD HATCHER,                             )
                                                   )
        Plaintiff,                                 )
                                                   )           Civil Action No. 7:20-cv-00474
 v.                                                )
                                                   )
 OFFICER BRADLEY HAUFFMAN, et al.,                 )
                                                   )
        Defendants.                                )

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Kenneth Chad Hatcher filed this civil rights action under 42 U.S.C. § 1983

 against Defendants Bradley Hauffman and Lisa Ferguson. Defendants have moved to strike the

 introductory section of Hatcher’s Second Amended Complaint. For the reasons stated below, the

 Motions to Strike are denied.

                                         BACKGROUND

        According to the Second Amended Complaint, a sheriff’s deputy in Carroll County

 attempted to detain Hatcher during a traffic stop on April 18, 2020. (2d Am. Compl. ¶ 7, ECF

 No. 30.) “Hatcher initially fled in a vehicle, and then on foot.” (Id. ¶ 8.) Hauffman, a canine

 officer, joined in the pursuit and used his canine to apprehend Hatcher. Id. ¶ 9. When Hatcher

 saw the canine, “he stopped running and surrendered.” (Id. ¶ 10.) Nonetheless, Hauffman

 allowed the canine to attack Hatcher, and “he began to physically beat” Hatcher in the face and

 head. (Id. ¶¶ 11–14, 18.) Hatcher suffered serious leg wounds as a result of the canine attack. (Id.

 ¶ 28.) He is now incarcerated at the New River Valley Regional Jail, where Ferguson has refused

 to provide prescribed medical treatment. (Id. ¶ 52.) Based on these factual allegations, Hatcher
Case 7:20-cv-00474-TTC-RSB Document 45 Filed 07/21/21 Page 2 of 4 Pageid#: 150




 asserts constitutional claims of excessive force, failure to intervene, and deliberate indifference

 to a serious medical need. (Id. ¶¶ 41, 47, 52.)

        The Second Amended Complaint includes an “Introduction” section that is two-and-half

 pages long and consists of six unnumbered paragraphs. (See id. at 1–4.) The section recites many

 of the numbered factual allegations set forth in the body of the Second Amended Complaint. The

 case is before me on Defendants’ Motions to Strike the Introduction section.

                                    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(f) permits the court to strike from a pleading “any

 redundant, immaterial, impertinent, or scandalous matter.” The court may do so “on its own” or

 “on motion made by a party.” Fed. R. Civ. P. 12(f). Such motions are “generally viewed with

 disfavor,” however, “‘because striking a portion of a pleading is a drastic remedy and because it

 is often sought by the movant simply as a dilatory tactic.’” Waste Mgmt. Holdings, Inc. v.

 Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quoting 5A Charles Alan Wright et al., Federal

 Practice and Procedure § 1380, 647 (2d ed. 1990)).

        “The standard upon which a motion to strike is measured places a substantial burden on

 the moving party.” Hardy v. Lewis Gale Med. Ctr., LLC, 377 F. Supp. 3d 596, 605 (W.D. Va.

 2019) (internal quotation marks and citation omitted). Courts typically require the moving party

 to show that the challenged pleading is prejudicial. Id. “Even where technically appropriate and

 well-founded, motions to strike . . . are often denied in absence of a showing of prejudice to the

 moving party.” Clark v. Milam, 152 F.R.D. 66, 70 (S.D.W. Va. 1993) (internal quotation marks

 and citations omitted); see also Toucheque v. Price Bros. Co., 5 F. Supp. 2d 341, 350 (D. Md.

 1998) (noting that “mere redundancy does not suffice to grant a motion to strike” and that “the

 movant must demonstrate prejudice”) (citations omitted). “[T]he decision of whether to strike all



                                                   2
Case 7:20-cv-00474-TTC-RSB Document 45 Filed 07/21/21 Page 3 of 4 Pageid#: 151




 or part of a pleading rests with the sound discretion of the [c]ourt.” Barnes v. Dist. of Columbia,

 289 F.R.D. 1, 6 (D.D.C. 2012) (citations omitted).

                                             ANALYSIS

        Defendants seek to strike the Introduction section on two grounds. First, Defendants

 argue that the section is redundant because it repeats allegations in the numbered paragraphs of

 the Second Amended Complaint. Second, Defendants argue that the unnumbered paragraphs in

 the Introduction section are immaterial because they cannot support a claim. See Fed. R. Civ. P.

 10(b) (“A party must state its claims or defendants in numbered paragraphs, each limited as far

 as practicable to a single set of circumstances.”).

        In response, Plaintiff emphasizes that striking portions of a pleading is generally

 appropriate only upon a showing of prejudice by the moving party. Plaintiff argues that

 Defendants’ Motions to Strike do not explain how Defendants will be prejudiced if the

 Introduction section remains in the Second Amended Complaint.

        After considering applicable case law and the parties’ arguments, I decline to strike the

 Introduction section. Although the introductory paragraphs may be redundant and unnecessary,

 Defendants have not shown that this section is so prejudicial that it should be stricken under Rule

 12(f). See, e.g., Oswalt v. Rekeweg, No. 1:17-cv-00278, 2017 WL 5151205, at *2 (N.D. Ind.

 Nov. 7, 2017) (“Defendants’ failure to describe, with particularity, how [Defendants] would be

 prejudiced by the [three-page introduction] is fatal to their motion to strike.”); Mark Andy, Inc.

 v. Cartonmaster Int’l (2012), Inc., No. 4:14-cv-00986, 2014 WL 7140630, at *2 (E.D. Mo. Dec.

 12, 2014) (“At most, the Introduction is redundant, because it includes some facts that are

 addressed later in enumerated paragraphs. However, the Court does not find that this redundancy




                                                   3
Case 7:20-cv-00474-TTC-RSB Document 45 Filed 07/21/21 Page 4 of 4 Pageid#: 152




 alone warrants striking the Introduction in the absence of some prejudice to Defendants.”)

 Accordingly, I will deny Defendants’ Motions to Strike.

                                         CONCLUSION

        Defendants’ Motions to Strike (ECF Nos. 34 and 41) are DENIED for the reasons

 outlined above. Defendants shall file responsive pleadings within 14 days pursuant to Federal

 Rule of Civil Procedure 12(a)(4)(A).

                                             Enter: July 21, 2021
                                             /s/ Robert S. Ballou
                                             Robert S. Ballou
                                             United States Magistrate Judge




                                                 4
